Citation Nr: 0407526	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-18 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus, type II.  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease L3-L5, status post laminectomy.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran was scheduled for a Board hearing to be held in 
October 2003.  The veteran did not appear for his hearing and 
did not present evidence of good cause.  Thus, the Board has 
proceeded as if the veteran had withdrawn such request.  
38 C.F.R. § 20.702(d) (2003).

The matter on appeal that relates to an increased evaluation 
for degenerative disc disease L3-L5, status post laminectomy 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran's diabetes mellitus, type II is fairly controlled 
with oral medication and does not require insulin, restricted 
diet, and regulation of activities.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus, type II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in June 1995; August 1996; July 2002; and 
February 2003; the statement of the case (SOC) dated in May 
2003; the supplemental statement of the case (SSOC) dated in 
August 2003; and letters notifying the veteran of the VCAA 
dated in June 2001, September 2001, September 2002, December 
2002, May 2003, and June 2003 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence and what 
evidence had been obtained to date, and asked the veteran to 
submit or authorize VA to obtain outstanding evidence 
relevant to the appeal.  Thus, the Board is satisfied that 
the RO has provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and private outpatient records.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the veteran has been provided several VCAA 
notifications, the first of which was issued in June 2001, 
following his initial claim for service connection for 
diabetes mellitus.  Thereafter, letters were issued to the 
veteran in September 2001 and September 2002.  In September 
2002, the veteran requested that the issue for service 
connection for diabetes mellitus II be reconsidered and 
claimed increased severity in his service-connected back 
disability.  In December 2002, May 2003, and June 2003, VCAA 
letters were provided to the veteran notifying him of what 
evidence was necessary to establish entitlement to benefits, 
what information and evidence was outstanding that the 
veteran needed to provide, where and when the evidence was to 
be sent, and what had been done to date in furthering the 
veteran's claims.  The veteran was offered an opportunity for 
a hearing and at his request, a hearing before the 
undersigned was scheduled, for which he did not appear.  
Lastly, in a statement dated in August 2003, the veteran 
signed a waiver for any further review of evidence.  

Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The Board recognizes that in view of the fact that the 
veteran disagreed with the initial rating action dated in 
February 2003 in which service connection was granted for 
diabetes mellitus II, it is incumbent on the Board to review 
the claims folder in its entirety prior to making any final 
decision.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 40 percent disability rating is appropriate for diabetes 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent disability rating contemplates 
diabetes mellitus requiring insulin and restricted diet; or 
oral hypoglycemic agent and restricted diet.  A 10 percent 
disability rating contemplates diabetes mellitus that is 
manageable by restricted diet only.  Note (1) to Diagnostic 
Code 7913 directs adjudicators to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under this diagnostic code.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, a glucose tolerance is not necessary solely for 
rating purposes.

North Hills Medical Center outpatient records dated from 1991 
to 2002 for treatment provided by Dr. N. Joshi or a referred 
physician, reveal that the veteran was a newly-onset diabetic 
in 2001 and was taking Actos 30 milligrams to control his 
diabetes mellitus.  

In VA outpatient records dated from May to August 2001, it is 
noted that the veteran had some difficulties in regulating 
his blood sugar levels and was issued a meter to regulate his 
blood sugar count.  

During VA examination conducted in January 2003, the examiner 
noted that the veteran's diabetes was controlled by Actos at 
40 milligrams a day and that his blood sugar level was 
between 110 and 120 with some fluctuation.  The veteran 
denied any problems with hypoglycemia or being hospitalized 
for hyperglycemia.  He also denied any end organ damage such 
as diabetic retinopathy, nephropathy, or neuropathy even 
though he voiced complaints of tingling and numbness in his 
feet.  The examiner diagnosed type II diabetes mellitus 
fairly well controlled with an oral agent.  Also noted is 
peripheral neuropathy secondary to diabetes.  The veteran was 
to continue with his current medications.  

In a neurological examination dated in June 2003, the 
examiner noted that the veteran had meralgia paresthetica due 
in part to his diabetes.  

There is no objective evidence associated with the record 
that indicates that the veteran's diabetes is sufficiently 
severe to require insulin, restricted diet, and regulation of 
activities.  Although he has been taking Actos on a regular 
basis the record supports that his diabetes has been 
controlled consistently with the one oral agent alone.  The 
veteran has denied any symptoms associated with hypoglycemia 
or hyperglycemia, has not been hospitalized for any 
symptomatology related to his diabetes, and there is no 
indication that his activities require any regulation or 
restriction due to his diabetes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Although the veteran has complained of symptoms neuropathy, 
the Board notes that service connection for peripheral 
neuropathy secondary to diabetes mellitus is in effect.  No 
other symptoms stemming from his diabetes are indicated.  

Thus, although the veteran maintains that his diabetes 
mellitus II is more disabling than what the current 
evaluation accounts for, the medical evidence shows that the 
criteria for entitlement to an initial evaluation greater 
than 20 percent have not been met.  From the time he began to 
take oral medication in 2001 with the onset of diabetes to 
the present, the most remote records to the most current 
support that his diabetes mellitus II has been fairly well 
controlled.  The evidence contemporaneous with the veteran's 
service connection claim and with the rating decision 
granting service connection for diabetes mellitus II in 
February 2003 is most probative of the degree of disability 
existing at that time.  Fenderson, 12 Vet. App. at119.  As 
noted above, the earlier medical evidence indicated that the 
veteran's diabetes was controlled with the use of oral 
medication and monitoring of his blood sugar.  Further, later 
evidence has equally indicated that the degree of disability 
remained the same, controlled by the use of one oral 
medication.  Therefore, in this regard, there is no basis for 
staged ratings for the veteran's service-connected diabetes 
mellitus II for separate periods of time.  

VA law states that if a reasonable doubt arises concerning 
the degree of disability, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In this case, there is no reasonable doubt so 
as to award an initial evaluation in excess of 20 percent for 
the veteran's service-connected diabetes mellitus, type II 
under the prevailing law and regulations.  Therefore, the 
veteran's claim is denied.  


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II is not warranted.  To this extent, the 
appeal is denied.  


REMAND

The veteran claims entitlement to an evaluation in excess of 
40 percent for his degenerative disc disease affecting L3-L5, 
status post laminectomy.  During the pendency of this appeal, 
the criteria of Diagnostic Code 5293 were substantially 
revised.  These became effective September 23, 2002.  67 Fed. 
Reg. 54345-54349 (August 22, 2002).  Effective September 26, 
2003, further changes have been made to the remaining 
criteria for evaluating spine disorders.  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

After reviewing the record, the Board must conclude that the 
February 2002 VA spine examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to intervertebral disc 
syndrome.  As such, further development, in the form of a new 
VA examination, and adjudication is warranted.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  As to the rating for low back 
disability issue, the RO must review the 
claims file and ensure compliance with 
all notification and development action 
required by the VCAA.  

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the current status of his 
service-connected degenerative disc 
disease disability.  All indicated 
studies and tests should be done.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  All examination 
findings should be reported to allow for 
evaluation under both the old and new 
rating criteria.  The examiner should 
provide an opinion as to whether there 
have been any incapacitating episodes 
over the past 12 months, along with 
indications of any chronic orthopedic and 
neurologic manifestations.  

3.  After completion of any additional 
indicated development, the RO should 
review the issue on appeal on the basis 
of all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran should be issued an 
appropriate supplemental statement of the 
case and given opportunity to reply.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



